Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered. 
Drawings
The drawings are objected to because the mounting means of the crews 261 in the new Figure 6 is unclear because the block body does not have threaded holes for receiving the screws for holding the insert to the block body.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification (29 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. 11,000,141. Although the claims at issue are not identical because claim 1 of this pending application is broader compared to claim 1 of the U.S. 11,000,141, they are not patentably distinct from each other because it is clear that all structures of Claims 1-20 of this pending application are found in Claims of U.S. Patent No. 11,000,141. 
At least Claim 1 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of  US 10,638,863. Although the claims at issue are not identical because claim 1 of this pending application is broader compared to claim 1 of the U.S. 10,638,863, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. US 10,638,863 or with obviousness limitations as taught by the prior art (see the discussion in the rejection below).
At least Claim 1 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. 9,693,644. Although the claims at issue are not identical because claim 1 of this pending application is broader compared to claim 1 of the U.S. 9,693,644, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. 9,693,644 or with obviousness limitations as taught by the prior art (see the discussion in the rejection below).
With regards to claims 2-20, see the art below. it is well-known to have those features, in order to allow a manufacturer to have a different configuration to reduce cost and to be suitable customer’s demands.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 4502254).
Regarding claim 1, Carter shows a knife block (Figures 1-2), comprising:
a block body (a body of a storage and mounting bracket 14);
a block insert (a sharpener 10 including covers 56, 58, Figures 1-2, the knife sharpener 10 is inserted to the bracket 14) coupled to the block body, the block insert comprising a first knife slot, a second knife slot (there are 2 slots 40, 42), an exterior surface (an outer surface of the sharpener 10), an interior surface (inner surfaces, Figure 8), a sharpening element holder (an end portion of the cover 56, Figure 8 for holding a sharpening element 50 by a receiving element 76) defining a pocket (all parts 80, 82, 82, 88 in Figure 8 are formed a pocket to hold a sharpening element 50) on the interior surface configured to directly receive and secure a first sharpening element between two end walls (see the end walls 88, 86, Figure 8 for  holding ends of the sharpening element 50); and
a cap (the cover 58, Figure 8) facing the interior surface and attached to the sharpening element holder (Figure 3), the cap having a cavity configured to directly receive and secure a second sharpening element (52, Figure 8) between two end walls (86, 88, Figure 8);
wherein the first sharpening element and the second sharpening element form a V-shape (Figure 7) and are configured to sharpen a first knife (12) upon removal of the first knife from the first knife slot (Figure 1).
Regarding claim 2, Carter shows that the first sharpening element is positioned to contact a first side of a cutting edge of the first knife when the first knife is inserted into the first knife slot, and wherein the second sharpening element is positioned to contact a second side of the cutting edge when the first knife is inserted into the first knife slot (see the blade 13 in Figure 2).
Regarding claim 7, Carter shows that the first and second sharpening elements are ceramic (the sharpening elements are ceramic, Col. 4,line 18).
Regarding claims 8-9, Carter shows that the block insert is formed of plastic and the cap is formed a plastic (Col. 3, lines 60-61 “a pair of molded plastic components 56 and 58”).
Regarding claim 11, Carter shows that the sharpening element holder is integrally molded as a part of the block insert (Figure 5).
Regarding claim 12, Carter shows that the sharpening element holder is attached to the interior surface of the block insert (Figure 5. See https://www.dictionary.com/browse/attached that is joined; connected; bound).
Regarding claim 13, Carter shows that the block insert is positioned at least partially within the block body (Figures 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily (US 4866845) in view of Carter.
Regarding claim 1,  McEvily shows a knife block (10, Figure 1), comprising:
a block body (12);
a block insert (50, 42, Figures 1 and 3) coupled to the block body, the block insert comprising a first knife slot, a second knife slot (there are 5 slots in the body 12), an exterior surface (the external surface of the support member 50), an interior surface (where it receives sharpening means 30), a sharpening element holder (48), wherein a first sharpening element and a second sharpening element form a V- shape (40a, 40b, Figure 2) and are configured to sharpen a first knife upon removal of the first knife from the first knife slot (Figure 2).
However, McEvily fails to shows the pocket and a cap together for respectively directly holding the first and second sharpening elements between two end walls, as set forth in the claim.
Carter shows the knife sharpening device including the pocket and the cap together for respectively directly holding the first and second sharpening elements between two end walls (see the discussion above).
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the knife block of McEvily to have a pocket and a cap for respectively holding sharpening elements between two end walls, as taught by Carter, in order to allow a user to easily remove or replace the sharpening elements if it is needed. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement.
Regarding claim 2, the modified knife block of  McEvily  shows that the first sharpening element is positioned to contact a first side of a cutting edge of the first knife when the first knife is configured to insert into the first knife slot, and wherein the second sharpening element is positioned to contact a second side of the cutting edge when the first knife is configured to insert into the first knife slot (Figure 2 of McEvily).
Regarding claim 3, the modified knife block of  McEvily  shows that a cover plate (54 of McEvily) mounted to the block insert (Figures 1-3 of McEvily) and comprising first and second holes that overly and align with the first and second knife slots, respectively. 
Regarding claim 4, the modified knife block of  McEvily  shows all of the limitations as stated above including that the cover plate comprises a decorative surface (see Figure 1 of McEvily, the plate 54 is perfect aligned the block) except that the plate is formed of plastic. The examiner takes official notice that it is known to have the plate made of plastic. One having ordinary skill in the art would have found it obvious to have the plate being plastic, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate being made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In doing so, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Regarding claim 5, the modified knife block of  McEvily  shows that the cover plate is adhered to the block insert (Figure 1 shows the face plate is firmly on the block insert.)
With regards to the “adhered” step, please note that the invention is directed to a device (product or a knife block) including sharpening elements and inserts, the adhered step between the cover plate and the block or the inserts has been considered and given weight inasmuch as it infers structure in the device. It is a product by process claim. See MPEP 2113.
Regarding claim 7, the modified knife block of  McEvily  shows that the first and second sharpening elements are ceramic (Col. 5, line 15 of McEvily).
Regarding claim 8, the modified knife block of  McEvily  shows that the block insert (42 of McEvily) is formed of plastic (MPEP 608.02, section IX, drawing symbols, the support block 42 is made by plastic).
Regarding claim 9, the modified knife block of  McEvily  shows all of the limitations as stated above except that the cap is formed of plastic. The examiner takes official notice that it is known to have the cap or housings for supporting the sharpening elements to be made of plastic. One having ordinary skill in the art would have found it obvious to have the cap being plastic, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cap being made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In doing so, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Regarding claim 15, the modified device of McEvily shows first and second indicia associated with the first and second knife slots, respectively, the first and second indicia relating to one or more knife characteristics and the first indicia being different than the second indicia (see Figure 1 of McEvily showing different sizes or indicia of the slots for associating with first and second knives).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McEvily in view of Carter and Huang (US 4604836).
Regarding claim 6, the modified knife block of  McEvily  shows all of the limitations as stated above except that the block insert is coupled to the block body with screws. See Huang’s Figures 1-3, a block insert (Figure 1) is coupled to a block body with screws (Col. 1, line 63 “screws”).
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the knife block of McEvily to have screws for securely holding the insert, as taught by Huang, since this is known an alternative way for securely holding the insert.
Claims 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily in view of Carter and further in view of Murphy (US 2012/0266468) hereinafter Murphy’s 468.
Regarding claims 14, 16-17, McEvily shows all of the limitations as stated above except first, second, third storage slots extend completely through the block body.
Murphy’s 468 shows a knife block (Figure 2) having storage slots, not including a sharpening device and extend completely through a block body (Figure 2)
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the block of McEvily to have first, second, third storage slots extend completely through the block body, as taught by Murphy’s 468, in order to allow a user to store sharpening knives and allow dust or debris to fall off throughout the bottom of the knife block.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily in view of Carter and Inman (GB 2134020).
Regarding claims 10 and 18, the modified McEvily shows a cutlery set (Figures 1-3), comprising: 
a first knife with a first blade having a first blade edge angle (Col. 3, line 47);
a second knife with a second blade having a second blade edge angle (Col. 3, line 47 “a variety of different types of knives”); and the knife block (10, Figure 1 and discussion in claim 1 above) that includes a sharpening element holder directly receiving and securing a first sharpening element between two end walls, and a cap attached to the sharpening element holder directly receiving and securing a second sharpening element between two end walls (as seen in the modification in claim 1 above),
wherein the first sharpening element and the second sharpening element form a V- shape (Figure 2), but it is not clear that a first sharpener angle that is greater than the first blade edge angle and a pocket, as set forth in the claim.
Inman shows a sharpening device (Figures 1-2 shows a V shaped sharpening device) that has an angle capable of being greater than a knife cutting edge (because of flexible sharpening elements via springs 12, Figure 2).
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the sharpening device of McEvily to have an angle greater than a knife cutting edge, as taught by Inman, in order to allow the sharpening elements to engage more surface of a cutting edge during sharpening processing, instead of just sharpening a tip of the cutting edge.
Doing so, one of the cap or the sharpening element holder comprises one or more pins (6 of Inman), and the other of the cap or the sharpening element holder comprises a corresponding number of holes (7 of Inman), such that the pins are received within the holes to align the cap and the sharpening element holder (Figures 1-2 of Inman).
Regarding claims 19-20, the modified device of McEvily shows  that the first blade has at least one size characteristic that is different than the second blade and wherein the at least one size characteristic is a blade width (Col. 3, line 47 “a variety of different types of knives”, Col. 6, lines 13-18 “A variety of elongated housing members 22 can be included with sharpening block 10 depending upon the member of knives desired to be stored therein” and Figure 1 of McEvily shows a variety of opening slots for inserting and receiving a variety of different types of knives).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new art, Carter in the new ground rejection for a cap and a pocket for directly holding respectively first and second sharpening elements.
With regards to the “interpretation is inconsistent with the description of the term cap according to applicant’s specification and drawings” as set forth in the remarks, page 13, it is not persuasive because the features upon which applicant relies (i.e., “a cap according to applicant’s specification and drawings”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If Applicant believes that the cap in the specification and the drawing is different, Applicant should claim it. What different is between the current claimed cap and the cap in the specification or drawing?
With regards to “…hindsight based on applicant’s teachings”, applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The point Examiner is making is to have this modification to including a removable cap and a pocket for directly holding the first and second sharpening elements for easily removing and replacing the sharpening elements if it is needed. 
With regards to the “angle greater than a knife cutting edge”, see the new art, Inman for flexible sharpening elements.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       10/25/2022